June 2, 2015


Mr. Jeffrey D. Kyle, Clerk
Third Court of Appeals
Post Office Box 12547
Austin, Texas 78711-2547


Re: COA No. 03-15-00244-CR, Cause No. 03-1063-K26, State of Texas vs
Gregory Michael Klapesky

Dear Mr. Kyle:
Please be advised that I received notice from your office this morning that the
Reporter's Record in the above-styled case had not been filed with your office and the
due date was May 25, 2015. After researching this case, I found that the Notice of
Appeal as well as the motion that Mr. Klapesky is appealing were filed on the same
day. No hearing has been set or had for this motion. Therefore, there is no Reporter's
Record to file with your office. If you need any further information from me, please
do not hesitate to contact me.

Sincerely,


Cindy Kocher, CSR, RPR
Official Court Reporter 26th District Court
405 MLK, Box 2
Georgetown, Texas 78626


cc: File